DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of claim amendment with arguments/remarks May 16, 2022. Claims 1, 9, 10, 13, 14 have been amended; claim 15 has been canceled. Accordingly, claims 1-14 remain pending. This communication is considered fully responsive and sets forth below.
3.	Claim 101 Rejections: Applicants amended the claim limitations and actually claim 15 was canceled. The previous claim rejection directed to the non-statutory matter is withdrawn.
4.	Claims Art Rejections: Applicants’ amendments with arguments filed May 16, 2022 have been fully considered and they are persuasive. See the following for examiner’s statement of allowance.
Allowable Subject Matter
5.	Claims 1-14 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Choi et al. (US 2012/0207038) and Abdelghaffar et al. (US 2021/0152418) are generally directed to a method for operating a communication terminal comprising a first radio communication module configured to operate according to a first radio communication technology and comprising a second radio communication module configured to operate according to a second radio communication technology; wireless communications, wherein a user equipment (UE) identifies radio frequency (RF) spectrum bands for full-duplex communications, and signals an indication of the UE's capability to support full-duplex communications for each RF spectrum band, in some examples, the UE may further receive one or more configurations for full-duplex communications based on the UE's indicated capabilities, and the UE may identify a guard band configuration for full-duplex communications, where the guard band configuration may be based on one or more aspects of resources used for the full-duplex communications. 
However, in consideration of the Applicant’s submission of claim amendments with remarks on May 16, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“transmitting a signal based on the resource allocation information, wherein the capability information message includes information indicating whether the UE supports full-duplex (FD) mode for at least one combination of a downlink (DL) channel and an uplink (UL) channel,” and “wherein the resource allocation information is determined based on the at least one combination of the DL channel and the UL channel,” as specified in claim 1.
Similar limitations are included in claims 9 and 14.
“receiving a signal based on the resource allocation information, wherein the capability information message includes information indicating whether the UE supports full-duplex (FD) mode for at least one combination of a downlink (DL) channel and an uplink (UL) channel,” and “wherein the resource allocation information is determined based on the at least one combination of the DL channel and the UL channel,” as specified in claim 10.
Similar limitations are included in claim 13.
Dependent claims 2-8, 11, and 12 are also allowable for incorporating the features recited in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WEI ZHAO/Primary Examiner, Art Unit 2473